 Case 3:19-cv-02281-K Document 16 Filed 10/16/19                             Page 1 of 4 PageID 58


                                  UNITED STATES DISTRICT COURT
                               FOR THE NORTHERN DISTRICT OF TEXAS




Federal Trade Commission                                §
                   Plaintiff                            §
                                                        §
                                                        §
                      v.                                §     Case No. 3:19-cv-02281
                                                        §
                                                        §
Match Group, Inc.                                       §
                   Defendant                            §


                           APPLICATION FOR ADMISSION PRO HAC VICE
                            (Complete all questions; indicate "N/A" if necessary.)


I.       Applicant is an attorney and a member of the law firm of (or practices under the name of)

-"S=id=l.c..ey...._A...c.u=st=in=..:cL=L=P_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __,, with offices at


1999 Avenue of the Stars, 17th Floor
(Street Address)

Los Angeles                                                   CA                       90067
(City)                                                       (State)                 (Zip Code)


310-595-9500                                                  310-595-9501
(Telephone No.)                                               (Fax No.)




II.      Applicant will sign all filings with the name _C_h_a_d_S_._H_u_m_m_e_l_ _ _ _ _ _ _ _ _ _ __


III.     Applicant has been retained personally or as a member of the above-named firm by:
                                          (List All Parties Represented)

Match Group, Inc.




to provide legal representation in connection with the above-styled matter now pending before. the United
States District Court for the Northern District of Texas.
 Case 3:19-cv-02281-K Document 16 Filed 10/16/19                             Page 2 of 4 PageID 59



IV.      Applicant is a member in good standing of the bar of the highest court of the state of
                                                                                                       For Court Use Only.
                                                                                                       Bar StatusVerified:
_ _ _ _ _ _ ____,C=a=l=ifi=or...,n=i=a_ _ _ _ _ _ __, where Applicant regularly practices law.

Bar license number:-----"-'13""'9'--'0=5=5_ _ __    Admission date:_1_2~/_12_/_88_ _ _ _ _ _ _ __

Attach to this application an original certificate ofgood standing issued within the past 90 days from the
attorney licensing authority in a state in which you are admitted to practice (e.g., State Bar of Texas).


V.       Applicant has also been admitted to practice before the following courts: .

Court:                                             Admission Date:                    Active or Inactive:

USDC Northern Dist. of CA                          8/10/15                            Active

USDC Central Dist. of CA                           1/27/89                            Active

Ninth Circuit Court of Appeals                     12/4/90                            Active

U.S. Supreme Court                                 4/2/12                             Active


VI.    Applicant has never involuntarily lost, temporarily or permanently, the right to practice before
any court or tribunal, or resigned in lieu of discipline, except as provided below:

NIA




VII.     Applicant has never been subject to grievance proceedings or involuntary removal proceedings-
regardless of outcome-while a member of the bar of any state or federal court or tribunal that requires
admission to practice, except as provided below:

NIA




VIII.    Applicant has not been charged, arrested, or convicted of a criminal offense or offenses, except
as provided below (omit minor traffic offenses):

NIA
Case 3:19-cv-02281-K Document 16 Filed 10/16/19                                        Page 3 of 4 PageID 60




  IX.     Applicant has filed for pro hac vice admission in the United States District Court for the
 Northern District of Texas during the past three (3) years in the following matters:


  Date of Application:               Case No. And Style:

  NIA




                               (If necessary, attach statement ofa:dditional applications.)


  X.      Local counsel of record associated with Applicant in this matter is

  _ _ _ _ __ _ _ _ __ _ _ _ _ _ _ __ __ _ _ _ __ __ _ __, who has offices at


 (Street Address)



 (City)                                                          (State)                         (Zip Code)



 (Telephone No.)                                                 (Facsimile No.)



 XI.      Check the appropriate box below.
          For Application in a Civil Case -
                    Applicant has read Dondi Properties Corp. v. Commerce Savs. & Loan Ass '11, 121
                    F.R.D.284 (N.D. Tex. 1988) (en bane), and the local civil rules of this court and will
                    comply with the standards of practice adopted in Dondi and with the local civil rules.
          For Application in a Criminal Case
          D         Applicant has read and will comply with the local criminal rules of this court.


 XII.     Applicant respectfully requests to be admitted to practice in the United States District Court for
 the Northern District of Texas for this cause only. Applicant certifies that a true and correct copy of this
 document has been served upon each attorney ofrecord and the original upon the clerk of court,
 accompanied by a $100 filing fee, on this the        ~ day         of....,O..,c.,.to.,.b...,e..,.r_ _ _ _ _ _ ___, 2019



                                                                Chad S. Hummel
                                                                Printe~n~ of Applicant
                                                                       ~✓,#_t __.--",~
                                                                Signature
Case 3:19-cv-02281-K Document 16 Filed 10/16/19                          Page 4 of 4 PageID 61
         The State Bar                                           OFFICE OF ATTORNEY REGULATION
         of California                                                   & CONSUMER RESOURCES
      180 Howard Street, San Francisco, CA 94105          888-800-3400         AttomeyRegu latlon@calbar.ca.gov




                         CERTIFICATE OF STANDING



                                                                          September 30, 2019




  TO WHOM IT MAY CONCERN:

  Th is is to certify that according to the records of the State Bar, CHAD SAMUEL
  HUMMEL, #139055 was admitted to the practice of law in this state by the
  Supreme Court of California on December 12, 1988 and has been since that date,
  and is at date hereof, an ACTIVE licensee of the State Bar of California; that the
  public record states that information has been provided pursuant to Business and
  Professions Code section 6086.l(c); and that no recommendation for discipline for
  professional or other misconduct has ever been made by the Boa rd of Trustees or a
  Disciplinary Board to the Supreme Court of the State of California.




                                                   THE STATE BAR OF CALIFORNIA




                                                   Dina Diloreto
                                                   Custodian of Records
